               Case:19-12661-KHT Doc#:4 Filed:04/04/19                                     Entered:04/04/19 14:57:07 Page1 of 2


 Fill in this information to identify your case:

 Debtor 1                 Shawn Michael Brooks
                          First Name                        Middle Name              Last Name

 Debtor 2                 Jennifer Linnette Swan
 (Spouse if, filing)      First Name                        Middle Name              Last Name


 United States Bankruptcy Court for the:              DISTRICT OF COLORADO

 Case number
 (if known)                                                                                                                       Check if this is an
                                                                                                                                  amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                     12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Capital One Auto Finance                             Surrender the property.                              No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                 Yes
    Description of       2017 Ford Explorer 36000 miles                     Reaffirmation Agreement.
    property             This vehicle may have already                      Retain the property and [explain]:
    securing debt:       been sold at an auction. The
                         vehicle was repossessed
                         2/20/2019. Value determined by
                         kbb.com "Private Party Value"
                         in very good condition.

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                       Will the lease be assumed?

 Lessor's name:               Windsor at Meadow Hills                                                                      No

                                                                                                                           Yes

 Description of leased        Residential apartment lease

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                   page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
             Case:19-12661-KHT Doc#:4 Filed:04/04/19                                       Entered:04/04/19 14:57:07 Page2 of 2


 Debtor 1      Shawn Michael Brooks
 Debtor 2      Jennifer Linnette Swan                                                                Case number (if known)


 Property:



 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Shawn Michael Brooks                                                     X /s/ Jennifer Linnette Swan
       Shawn Michael Brooks                                                            Jennifer Linnette Swan
       Signature of Debtor 1                                                           Signature of Debtor 2

       Date        April 4, 2019                                                    Date    April 4, 2019




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                     page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
